Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brueckel et al. (DE 100 11 680 A1).
Brueckel et al. show a toothed belt drive having at least one drive roller 6 which includes teeth which run along an outer circumference of the roller, at least one conveyor belt 3 which is driven by roller 6, the belt 3 includes a toothing system along an inner side of the belt and at least one continuous groove in the toothing system parallel to a circulating direction 14 and at least one support roller 10 which is a support disk that projects radially at an elevation so as to bear in a force-loading manner against an inner side of belt 3, the elevation is a counterpart to the continuous groove and the support disk 10 lies on a bottom of the at least one continuous groove.
Re claim 2, shown is a deflection roller 5 about which belt 3 runs around and support roller 10 is arranged between drive roller 6 and deflection roller 5.
Re claim 3, the deflection roller 5 is configured to be like the drive roller 6.
Re claim 4, the support roller 10 elevation is a height which is at least as high as the depth of the groove.

Re claim 6, shown is a spring 12 which holds roller 10 against belt 3.
Re claim 10, shown is a plurality of support disks which engage the continuous groove so as to guide the belt 3.
Re claim 11, the elevation of the deflection roller is a counterpart to the continuous groove and the elevation lies on a bottom of the continuous groove.
Re claim 12, the drive roller 6 can be considered as a radially projecting support disk which bears in a force loading manner against the inside of belt 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brueckel et al. in view of Woolley et al. (US 5,901,832).
Brueckel et al. teach the use of a second identical belt 3 in tandem with a first belt 3.  However, the pair of belts are not shown facing one another so that a load is moved sandwiched between them.  Shown by Woolley et al. is the use of belts 30 and 34 in Figure 3 which are toothed belts which cooperate with one another to move a load.  To use Brueckel et al.’s belts together in such a manner would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the rearrangement of a known belt system into an extremely well known configuration 
Re claim 8, Woolley et al. shown the claimed offset in Figure 3.
Re claim 9, the rollers of belts 34 and belt 32 teach the concept of having rollers lie opposite one another.
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant’s arguments, see remarks, filed 08/12/2021, with respect to the rejection(s) of claim(s) 1-15 under DeGroot have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brueckel et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       09/20/2021